Citation Nr: 0841422	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; her friend




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  He died in February 2001.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in February 
2007 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.  
In June 2008, she submitted additional argument, with a 
waiver of RO consideration.  


FINDING OF FACT

The veteran death was not caused by VA medical carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault. 


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 for failure to timely 
diagnose colon cancer, claimed to be caused by negligence by 
VA, are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) notified the appellant under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the notice informed her of information and 
evidence necessary to substantiate her claim for dependency 
and indemnification compensation under 38 U.S.C.A. § 1151.  
It explained the relative burdens of VA and the appellant, 
relating the information and evidence that VA would seek to 
provide and that which she was expected to provide.  

This notice was delivered after the initial denial of the 
claim.  However, in April 2006, the appellant responded to VA 
with a statement of her contentions regarding her theory of 
entitlement.  She specifically referenced how she believed VA 
had been negligent in the hospital care of her husband.  
Further, in her hearing before the undersigned, the appellant 
and her representative both discussed the standard by which 
§ 1151 claims are decided (based on a finding of negligence 
of VA).  Thus, the appellant has shown actual knowledge of 
the requirements for substantiating her § 1151 claim.  As 
such, she has not been precluded from participating 
effectively in the processing of her claim, and the late 
notice did not affect the essential fairness of the decision.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  All identified and available treatment 
records for the veteran have been secured.  The matter has 
been referred for an independent medical expert opinion.  The 
duty to assist has been fulfilled.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Upon a claim received in August 2001, the appellant seeks 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 in connection with the veteran's death.  
Specifically, she contends that VA was negligent in not 
diagnosing the veteran's cancer earlier, and that the delay 
precluded any viable treatment options.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded for a qualifying additional 
disability or a qualifying death as caused by improper VA 
treatment.  For purposes of this section, a death is a 
qualifying death if it was not the result of the veteran's 
willful misconduct and the death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  

Referable to causation, the evidence must show that the 
proximate cause of the death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  
In other words, merely showing that a veteran received care 
or treatment and that the veteran has an additional 
disability (or death) does not establish cause.  38 C.F.R. § 
3.361(c)(1).

The facts in this case are not in dispute.  The veteran died 
in February 2001 of metastatic small cell cancer, with the 
colon as the primary site.  A review of his medical records 
reveals that he was diagnosed with prostate cancer in January 
1997 and received radiation therapy.  He underwent routine 
colonoscopy in February 1998, given his history of rectal 
adenomatous polyps.  The rectal exam was normal, though 
sigmoid diverticulitis was seen.  He was considered to be in 
good remission from prostate cancer in April 1998.

In October 1998, the veteran began to experience rectal 
bleeding.  Sigmoidoscopies were conducted at various depths 
in January, February, and March 1999.  Several rectal ulcers 
were found.  Small cell malignancy, however, was not found.  
Due to different genitourinary symptoms in January 2000, the 
veteran underwent a March 2000 cytoscopy.  That revealed a 
urethral colonic fistula, which was repaired in a May 2000 
surgery.  Follow up surgeries were required in June and 
August 2000.  No malignancies were noted on those pathology 
reports.

In December 2000, the veteran again reported rectal bleeding.  
A sigmoidoscopy revealed a bleeding internal hemorrhoid.  The 
exam also found a large hard mass at 20-30 centimeters in the 
colon.  Biopsy of the mass confirmed small cell carcinoma in 
the colon, which further testing confirmed had metastasized 
to the spine and liver.  The veteran underwent chemotherapy, 
to no avail.  He was then placed on conservative care.  In 
January 2001, he was noted to be experiencing significant 
pain.  Hospice care was recommended.  The veteran died in 
early February 2001.  

The appellant contends that in December 2000, when colon 
cancer was found, the veteran's treating physicians indicated 
to her that they were sorry not to have caught it before it 
had metastaticized and that they did not understand why they 
had missed it.  She believes, based on these statements, that 
there was a lack of care in the veteran's treatment, caused 
by VA's negligence, which resulted in not catching the cancer 
soon enough to allow for treatment.  

In May 2003, the veteran's claims file was referred for a 
medical opinion concerning the cause of the veteran's death.  
Based on the physician's complete review of the record, he 
opined that the veteran received timely and proper treatment 
for his cancer.

In April 2008, on the basis of the appellant's testimony, the 
Board sought an independent medical expert opinion on the 
issue.  A non-VA medical expert reviewed the claims file in 
May 2008.  This physician thoroughly reviewed the progression 
of the veteran's health, as evidenced by her accurate 
rendering of the facts in the written opinion.  She noted 
that the veteran's primary tumor in the rectosigmoid colon 
was 13 centimeters beyond the reach of a digital rectal exam.  
She further noted that the December 2000 sigmoidoscopy which 
found the tumor confirmed that it was not bleeding and was 
essentially asymptomatic at the time it was identified.  
Instead, the veteran's bleeding at that time was due to the 
small internal hemorrhoid found on exam.  Had that not been 
bleeding, additional sigmoidoscopy may not have been 
undertaken at that time, and the veteran's small cell 
carcinoma could have gone undetected. 

The physician explained that small cell carcinoma is often 
characterized by early, widespread metastases, due to the 
aggressive proliferative rate for the stem cell neoplasm.  
Treatment with surgery is rare because of the frequency of 
lymphatic and/or metastatic disease at initial presentation.  
Response to chemotherapy is poor and median survival is six 
months.  

On the evidence, the physician concluded that the tumor 
identified in the veteran in December 2000 was unfortunately 
occult in onset, meaning hidden; widely metastatic in nature; 
and, not responsive to chemotherapy treatment.  Diagnosis of 
the neoplasm was not delayed; in fact, given the type of 
cancer, it likely would not have been found had the veteran 
not had the internal hemorrhoid creating symptoms of 
bleeding.  In short, she found that there was no negligence 
of the part of VA in diagnosing the veteran's small cell 
carcinoma.  

The appellant argues that the independent expert opinion 
failed to consider the veteran's records dated from January 
13, 2001 until his death in February 6, 2001.  The Board 
notes that there are VA outpatient treatment records on file 
dated in January 2001 to February 2, 2001.  These reports 
primarily show that the veteran was referred for home hospice 
care for palliative care.  The veteran's death certificate 
shows that the veteran was admitted to the emergency room and 
that he died at the Regional Medical Center Bayonet Point (a 
non-VA hospital).  These reports have no bearing on whether 
VA was negligent in not diagnosing the veteran's cancer at an 
earlier date.  In this regard, the veteran was already 
diagnosed with colon cancer and at that time was referred for 
hospice care.  The evidence, instead shows, that the 
veteran's cancer was occult in onset, widely metastatic at 
presentation and not responsive to appropriate chemotherapy.  
It was reported that the neoplasm was not delayed, but was in 
fact fortuitous because of a bleeding internal hemorrhoid 
directing efforts to repeat the flexible sigmoidoscopy.  
Given the foregoing, the Board finds that independent medical 
opinion is probative.  Moreover, this opinion is consistent 
with the May 2003 VA opinion to the effect that the veteran 
received timely and proper treatment for his cancer.

The Board finds the independent medical expert opinion to be 
credible, as it was offered by a medical professional who had 
full access to the relevant records.  It was clear from the 
opinion that the pertinent records were thoroughly reviewed.  
On the basis of her medical judgment and the presented facts, 
she formed a well-reasoned opinion on the particular issue at 
hand.  A discussion of the pertinent medical principles was 
included.  In sum, this opinion is highly probative of the 
medical issue controlling the outcome of this case.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In sum, the credible medical evidence does not support a 
finding that VA was negligent in the veteran's care and 
specifically in his diagnosis of cancer.  Instead, it 
confirms an aggressively metastasizing cancer which was not 
present on diagnostic testing in August 2000, but was 
revealed on testing four months later.  Once found, it was 
treated with chemotherapy, which has been explained to be a 
treatment option, though with poor degrees of success given 
the proliferative nature of the cancer.  There is no showing 
of negligence by VA in the care and treatment of the veteran.  
While the Board is sympathetic to the appellant's claim, it 
is bound by the governing laws and regulations regarding the 
grant of VA benefits and has no authority to step beyond 
those laws.  As the preponderance of the evidence is against 
the appellant's claim, the benefit of the doubt provision 
does not apply.  


ORDER

The claim for dependency and indemnity compensation under 38 
U.S.C.A. § 1151, for failure to timely diagnose colon cancer, 
claimed to be caused by negligence by VA, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


